Citation Nr: 0913549	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for chronic emphysema.

2. Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran served on active duty from November 1969 to 
September 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Louis, Missouri, which denied service connection for chronic 
emphysema and bronchitis.

A hearing was held before the undersigned in March 2005.  A 
transcript of the hearing is of record.

In a December 2005 decision, the Board remanded these issues 
for further development.

In a January 2007 decision, the Board denied service 
connection for emphysema and bronchitis.  The Veteran, 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In July 2008, VA's General 
Counsel and the Veteran's attorney filed a Joint Motion, 
asking the Court to vacate the denial and remand it for 
further development and readjudication.  Later that month, 
the Court granted the Joint Motion.

In a claim received in October 1998, the Veteran reported 
that he had pain in the neck and chest, could not raise his 
arm above his head, and had painful joints.  His statements 
could be construed as claiming that the disabilities were 
incurred during active service.  These issues are referred to 
the agency of original jurisdiction (AOJ) for initial action.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Board's previous decision was premised on a finding that 
the Veteran did not have current emphysema or bronchitis.  
This conclusion was based on the results of a VA examination 
in July 2006, in which it was found that the Veteran did not 
have a current pulmonary disorder.  Subsequent to the Board 
decision, the Court issued its decision in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that to satisfy 
the requirement for service connection that there be a 
current disability, it was only necessary that there be 
evidence of the disability at some time during the appeal 
process even if the condition subsequently resolved).  

The Joint Motion, sought remand so that the Board could 
consider the implications of McClain.  The record shows that 
the Veteran submitted a claim in October 1998, in which he 
indicated that he had incurred chronic bronchitis and 
emphysema in active service.  

In August 1998, William Thorpe, M.D., treated the Veteran for 
a shoulder disability, but noted that he had severe 
emphysema.  A VA examination in December 1998, yielded a 
diagnosis of "the patient's history is consistent with 
chronic bronchitis."  A VA X-ray examination in February 
2006, revealed a calcification consistent with old 
granulomatous disease, but it was found that there was no 
evidence of acute cardiopulmonary process.  In April 2006, a 
VA X-ray examination was interpreted as showing mild 
emphysematous changes, and the impression was mild COPD.

Hence, under McClain, there is evidence of a current 
respiratory disability.  The Joint Motion was also premised 
on the need for the Board to discuss whether a July 2006 
examination resulting from the Board's remand was adequate.  
The Board had remanded the claim to obtain an opinion as to 
whether any current pulmonary disease was related to service, 
including asbestos.  The examiner found that there was no 
current pulmonary disease, and that there were no findings 
indicative of asbestosis.  In view of the finding that there 
was no current disease, it was not felt necessary to obtain 
further opinions as to a nexus between current disability and 
service.

In light of McClain, it is necessary to obtain an examination 
and opinion as to whether any pulmonary disease shown during 
the appeal period is in anyway related to a disease or injury 
in service.  The Joint Motion also indicated that there 
should be consideration of whether an examination should be 
provided during a period when there is an active disease 
process.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 
(holding that in a claim for increased rating when there was 
evidence the disability underwent periods of activity and 
remission, it was necessary to provide an examination during 
a period of activity).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
report whether he experiences periods of 
active pulmonary disease.

2.  The Veteran should be afforded a VA 
pulmonary examination during a period of 
active disease (if the Veteran or other 
evidence indicates that he experiences 
such periods) to determine whether any 
pulmonary disorder shown during the 
appeal period is related to service.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination and such review 
should be noted.  

The examiner should identify all lung 
disorders, which have been found since 
1998.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any identified lung disorder is the 
result of a disease or injury in service, 
including in-service asbestos exposure.  
A rationale should be provided for any 
opinion expressed.

The examiner is advised that the Veteran 
is competent to report symptoms and 
history, and that his reports must be 
considered in forming any opinion.

2.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

